Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Response to Amendment
Applicant’s “Amendment” filed on 06/17/2022 has been considered.
Claims 1 and 12 are amended. Claim 2 is canceled. Claims 1 and 3-15 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claims  has overcome the Examiner' s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication No. WO 2017/083424 to Shah et al., in view of U.S. Patent Application Publication No. 2017/0032311 to Rizzolo et al., and further in view of U.S. Patent Application Publication No. 2016/0171429 to Schwartz.
With regard to claims 1 and 12, Shah discloses a method for checking the layout of articles in a gondola of a sales area, with respect to a realogram databaseassigned to the gondola, a row number corresponding to one of consecutive rows of electronic shelf labels within one particular gondola, a label number corresponding to one of consecutive electronic shelf labels within one particular row (Fig. 2, paragraphs 10, 19, 20-21, 24, 25, 29, 95-96, and 114, A "realogram" is referred to herein as a collection of multiple planograms representing multiple shelving structures within a store (e.g., across an entire store). Product identification, placement, and orientation data recorded visually in a realogram (or in one or more planograms) can be also be recorded in a corresponding textual product placement spreadsheet, slot index, or other store database (hereinafter "product placement database"). the computer system can process images collected during the scan cycle to generate a graph, map, or table of current product placement on shelves in the store and/or to generate a task list of misplaced or misoriented products to correct, and the computer system can present this graph, map, table, and/ or task list to employees upon their arrival at the retail store the next morning before the retail store opens.  An "address" is referred to herein as a pointer to corresponding aisle, shelving structure, shelving segment, shelf, slot and/or other data stored in a planogram, product position database, or other database for the store. Dispatching a robotic system to image a set of shelving structures within the store during a scan cycle concurrent with a peak traffic period in the store. implements computer vision techniques to detect a (paper or electronic) product label on a shelf within the image. The computer system can insert: a location of the particular slot in the store, such as in the form of a location on a map or slot address (e.g., aisle number, shelving structure number, shelving segment number, shelf number, and slot number). An "aisle" is referred to herein as a thoroughfare between two opposing shelving structures. Examiner notes that the aisle number is assigned in the store, which is considered as “a gondola number is assigned”. Based on the location specified in the waypoint, the computer system can retrieve a list of stock keeping units (SKUs) or other identifiers of products designated for stocking on shelves near the waypoint, such as all SKUs designated for a shelving structure, all SKUs in a shelving segment, all SKUs on a set of shelves, or a SKU for a particular slot, etc. In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier; selects a set of template images tagged with the same barcode, QR code, SKU, product description, facing count, and/or other product identifier; and assigns the set of template images to a slot region in the image proximal (e.g., above) the product label. Examiner notes that a SKUs assigned to the electronic product label is designed for a slot, which is considered as “the product slot field is linking with electronic shelf label”), the method comprising computer-implemented steps of: 
5Application No.: 16/648,120Docket No.: REGIM 3.3F-455 detecting sets of electronic shelf labels which are aligned in an image of the gondola acquired by an imaging device (paragraphs 19, 24, 29, 31, 93-96, A "product facing" is referred to herein as a side of a product (e.g., of a particular SKU or other product identifier) designated for a slot. The computer system can implement a set of waypoints defining locations within a store at which the robotic system is to navigate and capture one or more images during a scan cycle, and the computer system can link a waypoint (or content in the waypoint) to an image captured by the robotic system while at or near the waypoint. Based on the location specified in the waypoint, the computer system can retrieve a list of stock keeping units (SKUs) or other identifiers of products designated for stocking on shelves near the waypoint, such as all SKUs designated for a shelving structure, all SKUs in a shelving segment, all SKUs on a set of shelves, or a SKU for a particular slot, etc. in the field of view of the camera when the image was captured. Based on the SKUs, the computer system can filter a relatively large database (e.g., millions) of template images down to a relatively small set of (e.g., fifteen) template images particularly relevant to the image. In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier; selects a set of template images tagged with the same barcode, QR code, SKU, product description, facing count, and/or other product identifier; and assigns the set of template images to a slot region in the image proximal (e.g., above) the product label. A waypoint can also specify (or be linked to) addresses of a category, an aisle, a shelving structure, a shelving segment, one or more shelves, and/or one or more slots expected to be in the field of view of a particular camera designated to capture an image at the waypoint. Examiner notes that a set of SKUs can be considered as “sets of electronic shelf labels”. Examiner notes that set of SKUs associated with the electronic product labels in the images captured by the robot system can be considered as “detecting sets of electronic shelf labels which are aligned in an image of the gondola acquired by an imaging device”);
accessing a realogram database, each product slot field being associated with an article identifier in said realogram database (Fig. 2, paragraphs 19 and 100, The computer system can also aggregate SKUs and other product data thus linked to regions in the image into a 2D map (or an image overlay, a spreadsheet, etc.) of products stocked on shelves shown in the image. For example, the computer system can transform regions in the image matched to template images into a 2D map of slots on shelves shown in the image, wherein each slot is labeled with a SKU, a packaging side, a packaging orientation, and/or other data extracted from a template image matched to the corresponding region in the image);
3Application No.: 16/648,120Docket No.: REGIM 3.3F-455identifying, in the realogram database, the article identifier associated with the determined product slot field (Fig. 2, paragraphs 19 and 100); 
checking the compliance between the detected layout information and the expected layout stored in the realogram database for the identified article (Fig. 2, paragraphs 19, 102, and 116, then compare product data tagged to each identified slot region in the image to stocking requirements written to corresponding slots in the product position database to detect deviations from these stocking requirements.116, Generally, in Block S150, the computer system generates a global restocking list containing prompts to restock empty slots, restock low-stock slots, correct misplaced product in slots, and/ or to correct misoriented stock in slots throughout the entire store based on slot status determined from images captured by the robotic system during the preceding scan cycle);
wherein each electronic shelf label is associated in a labels database with a single article identifier, and, when a given electronic shelf label having a specific corresponding product slot field is associated or re-associated in said labels database with a specific article identifier, said corresponding product slot field is also associated or re-associated in the realogram database with said specific article identifier, such that the realogram database is updated in real-time in compliance with the labels database (Fig. 2, paragraphs 19, 21, 24, 31, 52, 54, 59, 96, and 100, In one variation, the computer system: implements computer vision techniques to detect a product label on a shelf within the image; reads a barcode, QR code, SKU, product description, and/or other product identifier. In one implementation, the computer system accesses a planogram and a map of the store (e.g., a map geo-referenced to the planogram) to calculate a total product value (described below) of products in the field of view of cameras integrated into the robotic system at each waypoint in the set of waypoints. For example, for a particular waypoint, the computer system can: identify the location of the particular waypoint within the planogram; project known fields of view of cameras integrated into the robotic system onto the planogram - based on an orientation of the robotic system specified in the waypoint and based on a distance from the waypoint to an adjacent shelving structure defined in the map of the store - to identify a set of slots (e.g., a set of slot addresses) on the shelving structure that maybe captured in a set of images recorded by the robotic system occupying the waypoint; pass this set of slot addresses into the planogram to retrieve a set of SKUs assigned to these slots; and then associate this waypoint with one or more unique SKUs and a number of facings of each SKU in the field of view of the robotic system when occupying the particular waypoint in real space in an orientation defined by the waypoint. In this example, the computer system can repeat this process for each waypoint defined throughout the store in order to associate each waypoint with a unique set of SKUs and SKU facings. The computer system can store and implement these SKUs and SKU facings over a series of scan cycles; the computer system can also repeat this process each time the planogram is revised or each time a new planogram is activated for the store. The computer system can implement any other dynamic triggers to prompt the robotic system to execute a scan cycle based on real-time sales and/or traffic in the store in order to automatically collect images of slots in the shelf for detection of empty, low-stock, and incorrectly-stocked slots at times most needed by the store and customers of the store alike.  The computer system can also aggregate SKUs and other product data thus linked to regions in the image into a 2D map (or an image overlay, a spreadsheet, etc.) of products stocked on shelves shown in the image. Examiner notes that a set of SKUs assigned to these slots can be considered as “a labels database”. Examiner notes that images of slots in the shelf for detection of empty, low-stock, and incorrectly-stocked slots collected/updated automatically in real-time, wherein the images of slots are associated with slots address and also associated with a set of SKUs assigned to these slots, which is considered as “said corresponding product slot field is also associated or re-associated in the realogram database with said specific article identifier, such that the realogram database is updated in real-time in compliance with the labels database”.
However, Shah does not disclose assigning a row number to each detected set of electronic shelf labels and associating each electronic shelf label in a detected set with the row number assigned to the detected set; in each detected set of electronic shelf labels, assigning a label number to each electronic shelf label of the set; for an electronic shelf label of a detected product slot filed, determining a corresponding product slot field which comprises the gondola number assigned to the gondola, the row number associated to the electronic shelf label and the label number assigned to the electronic shelf label; detecting, by image recognition using the acquired image, layout information relating to articles shown in an area of the gondola situated between said electronic shelf label and a consecutive shelf label in the same detected set of electronic shelf labels;.
However, Rizzolo teaches assigning a row number to each detected set of electronic shelf labels and associating each electronic shelf label in a detected set with the row number assigned to the detected set; in each detected set of electronic shelf labels, assigning a label number to each electronic shelf label of the set; for an electronic shelf label of a detected product slot filed, determining a corresponding product slot field which comprises the gondola number assigned to the gondola, the row number associated to the electronic shelf label and the label number assigned to the electronic shelf label (a mobile profile generation system 10 is configured for determining a spatial layout 12 (FIG. 5) of the product content of a product facility, such as a retail store, warehouse, or the like. The spatial layout may be referred to herein as a store profile. The store profile 12 may be in the form of a 2-dimensional or 3-dimensional plan of the store which indicates the locations of products, for example, by providing product data for each product, such as an SKU or barcode, and an associated location, such as x,y coordinates (where x is generally a direction parallel to an aisle and y is orthogonal to it), a position on an aisle, or a position on a predefined path, such as a walking path through the store. As illustrated in FIG. 1, each shelf unit 14 may include two or more vertically-spaced shelves 16, to which product labels 18, such as product price tags, displaying product-related information, are mounted, adjacent related products 19. In the exemplary embodiments, the price labels are not on the products themselves, but on the shelf units, e.g., in determined locations. Thus, for example, a portion of a shelf which is allocated to a given product may provide for one (or more) price labels to be displayed for that product. In other embodiments the product labels 18 may be displayed on an adjacent pegboard or be otherwise associated with the respective display unit 14. The exemplary system 10 captures images within a product facility, such as a retail store, with the image capture assembly 22 at a sequence of locations of the mobile base 20, extracts product-related data 26 (e.g., printed barcodes and/or text from the captured product price labels) and location information from the images and the mobile base location, and constructs a store profile 12 (e.g., a 2D map, as discussed above) which defines a spatial layout of locations of the shelf labels 18 within the store. As illustrated in FIG. 9, each of the sections 146 has a width W (in a direction corresponding to the x direction, during a mission) and a height H in the z direction. The sections 146 may be taped or otherwise joined together to overlap at 148 to form a target 140 with a width W and a height h (FIG. 10). Each section 146 includes a plurality of machine-readable, visually-identifiable landmarks 150 with known positional information. In the illustrated embodiment, the landmarks are equally sized and spaced at predetermined intervals 154, 156 in W and H directions, respectively, to form a grid. Each section 146 includes an identical set of landmarks 150. The positional information may be encoded by a set of machine readable and visually recognizable location-encoding marks 158 which encode locations of the landmarks 150. The marks 158 may each be located adjacent the corresponding landmark 150 or positioned on the landmark itself. In the exemplary embodiment, the locations of the landmarks are encoded by human-readable identifiers, such as numbers, in the location-encoding marks 158. Each section 146 may include a human readable identifier 160, such as the section number, which assists a person in assembling the sections in the correct order and orientation to form the target. The landmark detection module 126 detects the identifiable landmarks 150 and their positions on the acquired images of the target 140. Examiner notes that section number 160, visually-identifiable landmarks 150, and visually recognizable location-encoding marks 158 can be considered as “the gondola number assigned, the row number assigned, and the label number assigned”. Examiner notes that a store profile which defines a spatial layout of locations of the shelf labels 18 within the store, which is considered as “associating and assigned a row and a label number to each of electronic shelf label captured in the image”. For a typical mission, the mobile base moves along each store aisle to enable images of the scannable faces of each shelf unit to be captured. From the captured images, each shelf price tag is detected and its location determined within the image. By measuring the mobile base's current position in the store floor plan, its position data can then be associated with the images being captured at that position, based on the time of capture. The acquired images and a corresponding coarse location and facing information are analyzed to determine the product layout information. Examiner notes that the captured shelf labels are analyzed to determine the associated location information of the captured images (shelf labels), which is considered as “for an electronic shelf label of a detected product slot filed, determining a corresponding product slot field”, paragraphs 54-56, 84-86, 112, and 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shah to include, assigning a row number to each detected set of electronic shelf labels and associating each electronic shelf label in a detected set with the row number assigned to the detected set; in each detected set of electronic shelf labels, assigning a label number to each electronic shelf label of the set; for an electronic shelf label of a detected product slot filed, determining a corresponding product slot field which comprises the gondola number assigned to the gondola, the row number associated to the electronic shelf label and the label number assigned to the electronic shelf label, as taught in Rizzolo, in order to determine the spatial layout of product content in a product facility, such as a store (Rizzolo, paragraph 2).
However, Schwarts teaches detecting, by image recognition using the acquired image, layout information relating to articles shown in an area of the gondola situated between said electronic shelf label and a consecutive shelf label in the same detected set of electronic shelf labels (The shelf/label detection module 205 includes software and/or logic to identify shelf fronts and product labels (for example, price tags, bar codes, etc.) on the shelf fronts as described in more detail below. The empty space module 207 includes software and/or logic to identify empty space on shelves in the realogram image to determine areas where products may be “out of stock” as described in more detail below.  The method 300 may be used, for example, to determine the locations of shelves, labels, indexed products (for example, products indexed for identification with an image recognition algorithm), unindexed products (for example, products not indexed for identification with an image recognition algorithm), and empty space (for example, areas where products are out of stock), etc. in a realogram. In other embodiments, the shelf/label detection module 205 may determine the existence and location of labels on shelf fronts using feature points identified in the image. FIG. 14B depicts a portion of an example realogram superimposed with superpixels numbered to depict clusters of shelf superpixels. In the example of FIG. 14B, cluster 1 includes the most superpixels (for example, the most popular color) and clusters 2, 4, and 5 include the fewest. The shelf/label detection module 205 uses this intersection to determine hypotheses for clusters containing label features.  Fig. 14a, 14b, 15, and 16, paragraphs 56, 58, 72, 141, 142, and 144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shah to include, detecting, by image recognition using the acquired image, layout information relating to articles shown in an area of the gondola situated between said electronic shelf label and a consecutive shelf label in the same detected set of electronic shelf labels, as taught in Schwartz, in order to analyze images of a plurality of organized objects to identify objects, shelf fronts and labels on the shelf fronts, empty space under shelves, areas where unidentified objects may be, and vacant areas in the image (Schwartz, paragraph 2).
With regard to claim 3, Shah discloses acquiring of the image of the gondola, a step of identification of at least one empty area of the gondola in said acquired image by image recognition, wherein for said given electronic shelf label, the layout information detected in the determined area of the gondola is an information that said area is empty, leading to a determination that the identified article is out-of-stock in the gondola (Fig. 3, paragraphs 14, 95-96 and 103).  
With regard to claim 4, Shah discloses identification of empty areas of the shelf is carried out by color recognition, with respect to a predetermined pattern of the back of the shelf or a row of the shelf (Fig. 3, paragraphs 95 and 99).  
With regard to claim 5, Shah discloses further comprising a step of retrieval of a preregistered image associated in an article image database with the identified article, wherein the preregistered image is an expected front view for the determined article identifier, the method then comprising calculation of a similarity rate between, 4Application No.: 16/648,120Docket No.: REGIM 3.3F-455 on the one hand, the zone of the acquired image corresponding to the real front view for the matching area of the gondola, used to detect layout information, and on the other hand, said preregistered image of the expected front view, the method outputting a list of determined slot fields and/or a list of article identifiers for which it is determined, from the value of the similarity rate, that the front view is unsatisfactory (Fig. 2, paragraphs 14, 83, 102, 106, and 116, the computer system can then calculate a slot value for each slot and then: serve restocking prompts associated with slot values exceeding a threshold slot value; or reorder restocking prompts for slots in real-time based on corresponding slot values calculated based on slot states identified from images received from the robotic system during the scan cycle. In one implementation, the computer system maintains a database of template images, wherein each template image in the template image database: is associated with an identifier of a product (e.g., a SKU); and includes a photographic or graphical (e.g., computer drafted) representation of all or a portion of the product or packaging of the product. identify a subset of empty slots along the aisle assigned to products associated with product values exceeding a threshold value; and then serve prompts to restock empty slots in the subset of empty slots by associated product value. In response to completion of the scan cycle, generating a global restocking list specifying restocking of a second subset of slots in the set of slots, wherein each slot in the second subset of slots associated with a slot value less than the first slot value).  
With regard to claim 6, Shah discloses further comprising a step of retrieval in the realogram database of expected facing information for the determined slot field, and a step of checking, by image recognition, of compliance between the expected facing information and the real facing visible on the acquired image for the matching area of the gondola (paragraphs 31, 96, 99, and 101-102).  
With regard to claim 7, Shah discloses the expected facing information is a number of consecutive lines of the same article which are to be displayed in the gondola (paragraphs 34 and 96, retrieve these sale data from a POS implemented by the store; or implement methods and techniques described below to extract these sale data from changes in numbers of product facings identified across images collected during past scan cycles).  
With regard to claim 8, Shah discloses a graphical interface can display to a user a representation of the gondola, along with visual signals highlighting empty areas of the gondola, and/or a visual alert that article identifiers and/or slot fields associated with detected empty areas of the gondola must be re-stocked, and/or visual signals highlighting areas of the gondola that do not match an expected front view, and/or visual signals highlighting areas of the gondola that do not match an expected facing (Fig. 3, paragraphs 15 and 105, Therefore, the computer system can: interface with a robotic system to collect images of shelves throughout a store; transform these images into current stock states of slots on shelves throughout the store substantially in real-time as images are received from the robotic system; generate restocking prompts for select slots assigned to highest-value products or associated with greatest slot values and serve these restocking prompts to a computing device assigned to an associate of the store substantially in real-time).  
With regard to claim 9, Shah discloses detecting electronic shelf labels in the acquired image is carried out by pattern recognition, with respect to a predetermined set of possible electronic shelf label shapes (paragraph 99).  
With regard to claim 10, Shah discloses the matching area is defined as follows: for a given detected electronic shelf label of the acquired image, the zone of the acquired image situated immediately above said electronic shelf label, and situated between said electronic shelf label and the consecutive shelf label on the right side, is determined as an image of the matching area of the gondola corresponding to said electronic shelf label (paragraphs 95-96, Examiner notes that image above, below or side of the product label can be considered as “a match area of the gondola”).  
With regard to claim 11, Shah discloses a computer program product comprising code instructions for implementing the method according to claim 1, when said code instructions are run on a server of a computer device (paragraph 22).  
With regard to claim 13, Shah discloses the server is further configured to communicate with an article image database, wherein each article identifier is associated with a preregistered image of an expected front view for said identified article, the server being able to compare a zone of an acquired image corresponding to a real front view, said real front view corresponding to detected layout information, with an expected front view (Fig. 2, paragraphs 14, 83, 102, 106, and 116).  
With regard to claim 14, Shah discloses the detectable layout information in the acquired image comprises automated recognition of empty areas of the gondola (Fig. 3, paragraphs 14, 95-96 and 103).  
With regard to claim 15, Shah discloses the detectable layout information in the acquired image comprises a real facing visible in an area of the gondola, such as the number of lines in said area of the gondola, the server being able to compare said real facing with expected facing information retrieved in the realogram database (paragraphs 31, 34, 96, 99, and 101-102).


	
Response to Arguments
Applicants' arguments filed on 06/17/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Shah does not disclose the product slot field because the slot address is not link with electronic shelf label; detecting sets of electronic shelf labels which are aligned in an image of the gondola acquired by an imaging device; detecting, by image recognition using the acquired image, layout information relating to articles shown in an area of the gondola situated between said electronic shelf label and a consecutive shelf label in the same detected set of electronic shelf labels; wherein each electronic shelf label is associated in a labels database with a single article identifier, and, when a given electronic shelf label having a specific corresponding product slot field is associated or re-associated in said labels database with a specific article identifier, said corresponding product slot field is also associated or re-associated in the realogram database with said specific article identifier, such that the realogram database is updated in real-time in compliance with the labels database”.
Examiner directs Applicants' attention to the office action above.

	
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687